Citation Nr: 0403912	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, to include lumbosacral arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1982 to February 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  By a rating decision prepared in September 2000 and 
issued to the veteran in October 2000, the RO determined that 
the claim for service connection for arthritis of the 
lumbosacral spine was not well grounded, and denied the 
claim.  The veteran disagreed with the determination in May 
2001.  In April 2002, the RO determined that readjudication 
of the claim was required under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The RO readjudicated the claim and determined 
that the veteran had not submitted new and material evidence 
to reopen the claim.  The RO issued a statement of the case 
(SOC) in June 2002.  In July 2002, the veteran's timely 
substantive appeal was received.

The veteran requested a hearing before the Board.  A hearing 
was held in June 2003 in St. Petersburg, Florida, before the 
undersigned Veterans Law Judge. 

The reopened claim of entitlement to service connection for a 
lumbosacral disorder is remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


FINDINGS OF FACT

1.  By a Board decision issued in February 1997, a claim of 
entitlement to service connection for a disorder of the 
lumbosacral spine was denied, and that decision became final 
in the absence of an appeal to the United States Court of 
Appeals for Veterans Claims.

2.  The veteran's lay testimony that he has had back pain, 
including low back pain chronically and continuously since 
his service is credible.

3.  The evidence associated with the record since the 
February 1997 Board decision bears directly and substantially 
upon the specific matter under consideration, and is neither 
cumulative nor redundant; this evidence must be considered in 
order to fairly decide the merits of this claim under 
currently-applicable laws and regulations.


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
service connection for a low back disorder, to include 
lumbosacral arthritis, is reopened.  38 U.S.C.A. §§ 7103(a), 
7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for lumbosacral arthritis.  The veteran contends 
that he has submitted new and material evidence to reopen the 
claim.  Although the Board's 1997 denial of the veteran's 
claim for service connection for hearing loss is final, the 
veteran may reopen the claim if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The VCAA does not 
require VA to open a previously-denied claim unless new and 
material evidence has been presented.

In this case, the Board's decision that new and material 
evidence has been submitted to reopen the claim is fully 
favorable to the veteran, and further discussion of the 
application of the VCAA to this claim is not required. 

Analysis

By a Board decision issued in February 1997, the veteran's 
claim of entitlement to service connection for a lumbosacral 
spine disorder, diagnosed as degenerative disc disease or 
arthritis of the lumbar spine, was denied on the basis that 
the claim was not well grounded.  The evidence of record at 
the time of the Board's decision and included in the 
veteran's report of medical examination for enlistment, dated 
in July 1982, disclosed that his spine was clinically 
evaluated as normal.  Service medical records reflected that 
the veteran sought treatment for back pain several times in 
service but no diagnosis of any disorder of the lumbosacral 
spine was assigned.  The veteran's report of medical 
examination for separation, dated in December 1989, discloses 
that his spine and other musculoskeletal systems were 
clinically evaluated as normal.  The evidence of record at 
the time of the Board decision also included post-service VA 
radiologic examinations of the veteran's lumbosacral spine in 
November 1991 and August 1992.  Those radiologic examinations 
disclosed no abnormality.  Private clinical records dated in 
February 1993 disclosed no abnormality of the lumbar spine on 
radiologic examination, but there was reduced range of motion 
of the lumbar spine and a clinical impression of lumbar 
degenerative disc disease was assigned.  VA radiologic 
examination conducted in December 1994 disclosed mild 
narrowing of L4-L5 and L5-S1.  The transcript of a personal 
hearing conducted at the RO in April 1996 includes the 
veteran's testimony that he strained his lower back in 1985 
during service.  However, there was no clinical evidence or 
opinion which established a nexus, or causal relationship, 
between the veteran's lumbosacral disorder and his service.

By a claim submitted in February 2002, the veteran requested 
to reopen his claim for service connection for a lumbosacral 
spine disorder.  He contends that he has submitted new and 
material evidence as required to reopen that claim.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Because this claim was 
submitted after revision of the above regulation defining new 
and material evidence, effective in August 2001, the revised 
definition of new and material evidence is applicable.

38 C.F.R. § 3.156, as effective August 29, 2001, provides 
that new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and must raise a reasonable possibility 
of substantiating the claim.  Material evidence is defined as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

The Board also notes that cases regarding requests to reopen 
claims set forth a three-step analysis to be applied in 
determining whether evidence was new and material.  The 
second step of that analysis required VA to determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  
However, as noted above, the VCAA amended certain provisions 
of the laws governing veterans' benefits in November 2000, so 
that a veteran is no longer required to submit a well-
grounded claim.  Therefore, analysis regarding determination 
of whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

Evidence obtained since the February 1997 Board decision 
became final includes primarily the veteran's lay testimony 
at his June 2003 Travel Board hearing.  At that hearing, the 
veteran testified that he had a low back disorder manifested 
by pain chronically and continuously during his service, 
although no diagnosis was assigned for this pain, and he 
further testified that he had low back pain chronically and 
continuously following his service discharge, although the 
diagnoses assigned for that low back disorder have varied.  

The veteran's testimony that he has experienced low back pain 
chronically and continuously subsequent to his service is 
new, in that the prior analysis of the veteran's claim of 
entitlement to service connection for a lumbosacral spine 
disorder by the RO and in the February 1997 Board decision 
did not address whether there was evidence of chronicity and 
continuity.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As such, the veteran has established a new basis for 
consideration of his claim.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim.  As 
such, this new evidence, when considered with previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  New and material evidence to 
reopen the claim has been received.  The request to reopen 
the claim of entitlement to service connection for a 
lumbosacral spine disorder, to include lumbosacral arthritis, 
must be reopened.

Once a claim has been reopened, the Board must determine 
whether the development of that claim is complete or whether 
further development is required prior to reaching a decision 
based on all the evidence.  In this case, medical evidence or 
opinion is required to determine whether the chronic and 
continuous symptoms of low back pain described by the veteran 
during and following his service are related to a current 
lumbosacral disorder.  Therefore, further development is 
required, and is addressed in the REMAND below.


ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
a lumbosacral disorder, to include lumbosacral arthritis, is 
granted; the appeal is granted to this extent only.


REMAND

The veteran contends that he has a lumbosacral disorder which 
resulted directly from the same injury which caused his 
service-connected cervical spine disability or 


is the secondary result of his service-connected cervical 
spine disability.  However, the VA examination provided in 
April 2002 was primarily a cardiology examination, not an 
orthopedic examination, and did not respond to the veteran's 
contention that he has a low back disorder as a result of an 
injury incurred in service or which is secondary to the 
service-connected cervical spine disability.  Further 
development of the medical evidence is required.  

VA records associated with the claims file are not complete.  
In particular, VA clinical notes reflect that the veteran has 
a back brace, which appears to be for the lumbosacral spine, 
but do not reflect whether the veteran obtained that back 
brace from VA, or, if so, why it might have been prescribed.

The record reflects that the veteran receives Social Security 
Administration disability benefits.  Although those records 
are not current, they should be obtained because those 
records may provide a clearer picture of the onset and 
etiology of the veteran's spine disorders.

The Board notes that the RO afforded the veteran an 
opportunity to identify his employers proximate to service, 
but the veteran indicated he did not have a current address 
for those employers.  The veteran should be afforded the 
opportunity to provide any address he may have for those 
employers from employment records, such as addresses which 
appear on wage statements provided by those employers for tax 
purposes (W-2 IRS forms).  The veteran should be afforded the 
opportunity to provide a more detailed post-service history 
of employment, a more detailed list of clinical care 
providers, or alternative types of evidence of onset of spine 
disorders, including examinations for insurance, statements 
from individuals, and the like.  
 
While this case is in remand status, updated VA or private 
clinical records should be obtained, and the record should be 
reviewed to determine whether actions required under the VCAA 
and current case law interpreting the VCAA have been complied 
with.  See Disabled American Veterans, et. al. v. Secretary 
of Department 


of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  (a) Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), current case 
law, and any controlling guidance issued 
after the date of this BVA decision are 
fully complied with and satisfied, to the 
extent possible.  See also 38 C.F.R. § 
3.159 (2003).  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate his claim.  Notify the 
veteran as to which portions of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran that he may 
submit additional clinical records, 
medical opinions, or statements which 
will assist him to substantiate his 
claim, and that evidence reflecting his 
back disorders proximate to service would 
be the most persuasive evidence to 
substantiate his claim.  Advise him to 
provide to VA any evidence in his 
possession that pertains to the claim.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the onset of a 
lumbosacral disorder, including pharmacy 


records, prescription records, records of 
medical expenses, employment clinical 
records or examinations, reports of 
examinations for purposes of education or 
insurance, statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, or any other evidence 
which might substantiate the veteran's 
contentions.  The veteran should also 
identify any other sources of benefits 
for which he may have applied post-
service, including unemployment benefits, 
state disability benefits, or the like, 
to determine if any other medical 
evaluations for benefits purposes may be 
available.

3.  The veteran should be afforded an 
opportunity to submit any addresses he 
may have for post-service employers, 
including addresses from tax records, 
wage statements, or addresses provided at 
the time of applications for disability, 
and the like.  Attempts to contact 
employers at any available addresses 
should be made in order to obtain any 
available clinical records pertaining to 
such employment.  

4.  The veteran should be afforded the 
opportunity to identify any VA facility 
at which he has been treated for a 
cervical or lumbosacral spine disorder 
since June 2003, the date of his hearing 
before the Board.  VA clinical records 
from each facility from June 2003 to the 
present should be obtained.

In addition, the veteran should be asked 
to identify any VA facility other than 
the Lake City, Florida VA Medical Center 
at which he was treated proximate to his 
service discharge in February 1990.  The 
complete 


inpatient and outpatient clinical records 
for the veteran, and all VA clinical 
records of L. DeLerma, MD, or of the 
Rehabilitation Medicine Service, from 
February 1990 to February 1993 should be 
requested and reviewed to determine 
whether there are any VA clinical records 
for that period which are not already 
associated with the claims file.

5.  The veteran should be afforded the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for a 
cervical or lumbosacral spine disability 
since June 2003.  Clinical records from 
each private provider or treating 
facility from January 2001 to the present 
should be obtained.

6.  The Social Security Administration 
(SSA) should be requested to provide a 
complete copy of the veteran's 
application for disability benefits, 
clinical records obtained for purposes of 
disability evaluation, and copies of any 
disability determination letters or 
decision(s).  

7.  The veteran should be afforded VA 
examination as necessary to determine the 
etiology and onset of any lumbosacral 
disorder.  The relevant portions of the 
claims folder, to include the service 
medical records and post-service VA 
examinations and post-service clinical 
records related to the spine should be 
reviewed by the examiner prior to 
examination.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.  The examiner should assign a 
diagnosis for any lumbosacral spine 
disorder present.  The examiner should 
state whether it is at least 


as likely as not (50 percent likelihood 
or greater) that the veteran has a 
current lumbosacral spine disorder that 
was incurred in, manifested in, or is 
etiologically due to (to include by way 
of aggravation), his service or service-
connected cervical spine disability.  

8.  After all necessary development 
described above has been conducted, the 
veteran's claim should be readjudicated.  

9.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
that claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



